Title: To Thomas Jefferson from John Adams, 18 April 1787
From: Adams, John
To: Jefferson, Thomas



Dear Sir
London April 18. 1787

Mr. Mortimer the Bearer of this Letter, is a Gentleman of Letters, and although little known to me, is recommended by some of my Friends as a worthy, though unfortunate Man. He is represented to be a Friend to Liberty, and Humanity, and as such I beg leave to introduce him to you, and to ask for him any friendly Advice or Aid you may be able to afford him in his Views, of litterary Employment as a Teacher of Languages, or otherwise. With great Regard I am, my dear Sir always yours,

John Adams

